          4:19-cv-03117-JMG Doc # 28 Filed: 10/21/20 Page 1 of 2 - Page ID # 1403




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

    BRADLEY K. HUTSON,

                        Plaintiff,                               4:19-CV-3117

    vs.
                                                       MEMORANDUM AND ORDER
    ANDREW M. SAUL, Commissioner of
    Social Security,

                        Defendant.


           This matter is before the Court upon the parties' Stipulated Motion for
Award of Attorney Fees Pursuant to 28 U.S.C. § 2412(d) (filing 27). The parties
agree to an award of fees and expenses in the amount of $3,465.53, which
represents 4.2 hours of work a rate of $189.16 per hour and 14 hours of work
at a rate of $190.79 per hour.1 Filing 27-1.
           The Court has determined that plaintiff was the prevailing party in this
action, as the Commissioner's decision was reversed and the case was
remanded to the Commissioner for further proceedings; that the application
for fees was filed in a timely fashion;2 and that the position of the
Commissioner was not substantially justified because the administrative law

1   The maximum hourly fee of $125 specified in 28 U.S.C. § 2412(d)(1)(D)(2)(A) has been
adjusted to account for inflation.

2   An Equal Access to Justice Act application based on a district court judgment remanding a
case pursuant to sentence four of 42 U.S.C. § 405(g) must be filed no later than 30 days after
the sentence four judgment has been entered and the appeal period has run such that the
judgment is no longer appealable. See Pottsmith v. Barnhart, 306 F.3d 526, 527-28 (8th Cir.
2002); see also Shalala v. Schaefer, 509 U.S. 292, 302 (1993); Melkonyan v. Sullivan, 501 U.S.
89, 94-97 (1991).
    4:19-cv-03117-JMG Doc # 28 Filed: 10/21/20 Page 2 of 2 - Page ID # 1404




judge made findings that were not supported by substantial evidence. See Koss
v. Sullivan, 982 F.2d 1226 (8th Cir. 1993). Therefore, the plaintiff is entitled to
an award of attorney fees.


      IT IS ORDERED:


      1.    The parties' Stipulated Motion for Award of Attorney Fees
            Pursuant to 28 U.S.C. § 2412(d) (filing 27) is granted.


      2.    By separate document, the Court shall enter judgment for
            the plaintiff and against the defendant providing that the
            plaintiff is awarded attorney fees of $3,465.53.


      3.    Payment shall be sent to the plaintiff's counsel, the Watson,
            Carroll Law Firm, at 2809 S. 160th St., Ste. 309, Omaha, NE
            68130.


      Dated this 21st day of October, 2020.

                                             BY THE COURT:


                                             John M. Gerrard
                                             Chief United States District Judge




                                       -2-
